Citation Nr: 0100533	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  96-42 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the loan guaranty indebtedness was validly 
created.

2.  Entitlement to waiver of recovery of loan guaranty 
indebtedness, plus interest. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Committee 
on Waivers and Compromises (COWC) at the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reconsidered and denied entitlement to waiver of 
recovery of loan guaranty debt in the amount of $9,034.14, 
plus interest.  

In October 1997 the Board remanded the case to the RO with 
instructions to adjudicate the issue of propriety of the 
debt.  It was noted that the veteran had claimed the debt was 
improperly created due to administrative error.

In June 1999 the Board again remanded the case to the RO to 
adjudicate the issue of validity of the debt, including 
whether the debt was incurred because of VA administrative 
error.

In July 1999 the RO, in essence, found the amount of VA loan 
guaranty indebtedness in the amount of $10,958.69 was validly 
created and that the debt was not incurred as a result of VA 
administrative error.  Subsequently, the veteran perfected an 
appeal as to that determination.  Therefore, the Board finds 
the matters on appeal are more appropriately styled as 
provided on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran purchased property in September 1981 secured 
by a VA home loan guaranty and agreed to indemnify VA in the 
event of a loss following a default.

3.  The veteran defaulted on his mortgage payments in July 
1984 and subsequently received actual notice of the mortgage 
holder's foreclosure action.

4.  The veteran's default resulted in a loan guaranty 
indebtedness of $10,958.69.  

5.  VA had no duty to assist the veteran or notify him of 
alternatives to foreclosure.

6.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the loan guaranty indebtedness.

7.  The veteran was at fault in creating the loan guaranty 
indebtedness and VA was not at fault.

8.  Waiver of loan guaranty indebtedness would result in 
unfair enrichment to the veteran.

9.  Recovery of loan guaranty indebtedness would not deprive 
the veteran or his family of basic necessities.

10.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

11.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
benefits received.


CONCLUSIONS OF LAW

1.  A valid VA loan guaranty indebtedness in the amount of 
$10,958.69 was created as a result of the veteran's default.  
38 U.S.C.A. § 3732 (West 1991) (formerly 38 U.S.C.A. § 1816);  
38 C.F.R. § 36.4323 (2000).

2.  Recovery of loan guaranty indebtedness would not violate 
the standard of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991);  38 C.F.R. §§ 1.964, 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.


Factual Background

In September 1981 the veteran executed a VA Application for 
Home Loan Guaranty, VA Form 26-1802a, in which he certified 
and agreed to repay the VA for any claim which VA would be 
required to pay the lender on account of default under the 
terms of the loan.  The veteran certified that as a home loan 
borrower he would be legally obligated to make the mortgage 
payments called for by the mortgage loan contract and would 
not be relieved from liability to repay any claim which VA 
may be required to pay because of default.

In October 1984 VA received a notice of default from the 
veteran's mortgage holder.  It was noted that the first 
uncured default had occurred in July 1984 and that the 
present amount of default was $2,484.  The report noted that 
in September 1984 the veteran stated he would try to cure the 
default and that he had been laid off but had returned to 
work in August 1984.  He had reported monthly income of 
$2,280 and monthly obligations of $1,932.38.  The mortgage 
holder recommended forbearance to allow the veteran time to 
cure the default.  

In January 1985 VA received a notice of intent to foreclose.  
It was noted that the possibilities of curing default had 
been exhausted and that the total amount of delinquency was 
$3,732.96.  In a loan servicing summary the holder reported 
that an inspection in November 1984 revealed the subject 
property was vacant and had been advertised for sale.  It was 
further noted that foreclosure was requested as there were no 
interested buyers to assume the loan and efforts to contact 
the veteran had been unsuccessful.

A January 1985 VA report noted the veteran's spouse had 
reported they moved out of the subject property approximately 
4 months earlier.  An address for their temporary residence 
was provided.  She stated that the veteran had been laid off 
but had returned to work for the same company.  She reported 
that another layoff was possible and that they had been 
unable to find a buyer for the home.  She also stated that 
the veteran had spoken with the mortgage holder's 
representative and was in the process of trying to borrow 
funds from his brother to cure the default.

In June 1985 VA notified the veteran by correspondence sent 
to the subject property address that the mortgage holder was 
taking action to foreclose in the very near future.  It was 
noted that prompt action was required to prevent foreclosure 
and avoid loan guaranty indebtedness.  

A July 1985 report shows the subject property was conveyed to 
VA by full covenant and warranty deed recorded on July 2, 
1985.  A VA loan service and claims representative found the 
mortgage holder was entitled to payment in the amount 
of $34,660.

In correspondence dated in February 1987 the veteran reported 
that he became unemployed on June 29, 1984, and that when he 
informed the mortgage holder he could not make payments for 
July and August he was instructed to notify them by letter.  
He noted they later denied having received the correspondence 
he submitted.  He stated he called VA and was told that if he 
could not make payments soon the mortgage holder might take 
foreclosure action.  

He reported that after approximately 4 weeks he called the 
mortgage holder to inform them that he was employed but was 
informed that he must pay all of the delinquent amount plus 
the current monthly payment or move out of the house.  He 
stated that as he could not pay the full amount he panicked 
and moved out of the house.

He reported that he never received formal notification of the 
foreclosure or any other information.  He stated that after 9 
months he received a letter stating that the property was 
scheduled to be auctioned in August 1985 but that he never 
received any information of the outcome of the auction nor of 
the action to be taken if the property sold for more or less 
than the balance of the loan.  The veteran claimed he did not 
owe the debt because he tried to make arrangements for 
payment and because he was not formally advised of the 
foreclosure or its outcome.  Alternatively, he requested 
entitlement to waiver of recovery of the loan guaranty 
indebtedness.

In support of his claim the veteran submitted a copy of a 
June 1984 statement from his former employer indicating he 
had been laid off because of the poor economic conditions in 
the oil refining industry.

A March 1987 financial status report noted the veteran was 
married, that his spouse did not work outside the home, and 
that he had dependents aged 16, 14, and 7.  He reported he 
was employed as a coke cutter by the company with whom he had 
been employed for 14 years.  He noted total monthly net 
income of $1,700 and total monthly expenses of $1,057.80.  
His reported average monthly expenses including $475 for rent 
and $260 for food.

In October 1987 the COWC denied entitlement to waiver of 
recovery of VA loan guaranty indebtedness in the amount of 
$10,968.69, plus interest.  It was noted that the evidence 
indicated no fraud, misrepresentation, or lack of good faith, 
but that collection of the debt would not violate the 
principles of equity and good conscience.  Subsequently, the 
veteran submitted a notice of disagreement from this 
determination but did not perfect an appeal after a statement 
of the case was issued.

In January 1996 the veteran requested reconsideration for 
entitlement to waiver of the VA loan guaranty indebtedness.  
He stated that he lost his job in 1984 and asked for 
assistance in obtaining a reduction of the payments but never 
received an answer.  He stated VA had offered no assistance 
and that when he became 2 months delinquent in his payments 
the mortgage holder told him to move out of the property.  

In April 1996 the RO requested the veteran provide 
information in support of his request for waiver 
reconsideration.  The RO specifically requested the veteran 
provide a financial status report, copies of income tax 
returns from 1984 to 1995, a copy of his residential lease 
agreement or a copy of an earnest money contract if he was 
not renting, and information as to the present marital status 
between the veteran and the co-obligor of the subject 
property mortgage agreement.

In an April 1996 statement in support of the claim the 
veteran noted income tax reports for 1985 and 1994 were 
unavailable because of the preparer's death.  He submitted 
copies of income tax returns showing total income in 1984 of 
$41,323.64, including $728 in unemployment compensation, in 
1986 of $41,787.07, in 1987 of $36,791, in 1988 of $35,177, 
in 1989 of $34,595, in 1990 of $36,838, in 1991 of $37,253, 
in 1992 of $58,346, in 1993 of $50,998, and in 1995 of 
$54,273.  

Tax reports for 1986 show the veteran received rental income 
from a wood frame house (which for the purpose of this 
decision shall be referred to as located on "[redacted]") in 
the amount of $1,000 and that he began renting real property 
with a depreciation basis of $14,500 in October 1986.  The 
veteran's 1987 income tax return indicates he resided at the 
property on [redacted].

In an April 1996 financial status report the veteran noted he 
was married, that his spouse did not work outside the home, 
and that he had a dependent 16 years old.  He reported he was 
employed as a refiner by the company with whom he had been 
employed since July 1973.  

He noted total monthly gross salary of $3,096 and total 
deductions from salary of $1,491.74, including $426 in 
undefined deductions and $123.42 for thrift stocks.  He 
reported total monthly expenses of $1,493.33, which included 
$450 for food and $70 for property tax.  He reported no 
monthly expense for rent or mortgage payments and noted an 
installment debt of $400 for home repair in August 1995; 
however, he indicated he owned no real estate in his report 
of assets.

In May 1996 the COWC reconsidered and denied the veteran's 
request for entitlement to waiver of recovery of loan 
guaranty indebtedness in the amount of $9,034.14, plus 
interest.  

In a September 1996 statement in support of his claim the 
veteran reported that he had been laid off in June 1984 due 
to poor economic conditions and that he had worked temporary 
jobs from September 1984 to February 1985.  He noted that in 
February 1985 he was rehired by his previous employer and had 
been continuously employed since then.

In his substantive appeal the veteran reported that he had 
notified the mortgage holder and VA by telephone and 
correspondence that he had been laid off in June 1984.  He 
stated that the mortgage holder responded immediately with a 
recommendation for forbearance pending VA approval but that 
because the Houston RO misplaced the correspondence the 
approval came too late to prevent an order that he vacate the 
property.  He reported he vacated the property only after 
notice of foreclosure.  

He stated that he had done everything possible to keep his 
home or find a buyer but that he had been unsuccessful.  He 
reported he contacted VA and was told no assistance was 
available and that the matter should be resolved with the 
mortgage holder.  He reiterated his claim that, in essence, 
the debt was invalid because VA had failed to assist him 
during a period of financial crisis.  He also stated that the 
statement of the case included reference to his ownership of 
rental property that was incorrect.  

He claimed he had moved into a home where he made rent 
payments of $300 a month and was required to move 3 times 
because he could not afford the rent.  

In a November 1996 statement in support of his claim the 
veteran noted income tax information for 1985 had been 
requested and that his employer had verified that he returned 
to work on August 16, 1984.  He stated he had contacted the 
mortgage holder and offered to pay them $100 a month after he 
lost his job but that he did not receive correspondence they 
claimed to have sent in response refusing his offer.  He 
reported he tried to contact VA but was never provided any 
assistance for a compromise, refinancing agreement, or 
adjustment of payments.  He stated he believed the property 
was foreclosed because VA and the mortgage holder never 
provided any assistance to allow him to keep the home.

VA correspondence dated in March 1997 requested the veteran 
provide a copy of his most recent employment earnings 
statement, a copy of the earnest money contract for his 
current residence, and verification of his dates of 
employment from his present employer.

In March 1997 the veteran submitted information in support of 
his claim, including an employment earnings statement for the 
period ending March 8, 1997, indicating gross wages of 
$3,075.98 over a 2 week period with overtime, a warranty deed 
recorded in September 1983 indicating the transfer of real 
property to the veteran's spouse with retention of a life 
estate to her mother, and correspondence from the veteran's 
employer stating that records revealed he had been hired on 
July 2, 1973, laid off on June 29, 1984, and rehired on 
August 16, 1984.

VA correspondence dated in April 1997 requested the veteran 
provide information as to his present financial status, 
documentation demonstrating when he offered the subject 
property for sale in relation to his default, and an 
explanation with documentation as to why he was unable to 
make monthly mortgage payments when his income tax return for 
1984 revealed income in the amount of $41,323.64.

In an April 1997 statement in support of his claim the 
veteran reported savings in his credit union in the amount of 
$300, presumably in addition to $200 cash reported in his 
financial status report.  He stated that he placed the 
subject property for sale as soon as he was laid off and that 
he had been unable to find a buyer because of economic 
problems in the area.  He reported that when he had been able 
to find part-time employment his mortgage payments were 3 
months in arrears and that the mortgage holder had insisted 
on full payment.  He stated that VA had taken too long to 
provide assistance to him in obtaining a compromise or 
negotiating lower monthly payments.

An April 1997 financial status report shows the veteran, his 
spouse, and their 17 year old dependent resided at the home 
on [redacted].  The veteran reported monthly gross salary of 
$4,096 and total monthly net income of $1,820.50.  He 
reported total monthly expenses of $1,617.83, including $450 
for food, $270 for utilities and heat, $230 for car 
insurance, $70 for property tax, $60 for gasoline, $73 for 
life insurance, $18.50 for home insurance, and $473.33 for 
monthly payments on installment debts.  He noted a balance of 
monthly net income in excess of expenses in the amount of 
$202.67.  

In his report of assets he noted total assets of $3,700, 
including $200 cash in bank, a 1990 truck with a resale value 
of $1,000, and a 1995 car with a resale value of $2,500.  He 
reported installment debt with an unpaid balance of $15, 242, 
including $14,000 for an automobile purchased in February 
1996, $900 for a television purchased in December 1996, and 
$342 for a personal loan received in December 1996.

In a May 1997 statement in support of his claim the veteran 
reported VA statements exaggerated income he received in 
"1983" and that the income referred to was income earned 
prior to his having been laid off.  He stated that the issue 
had been misconstrued to make it appear that he was at fault 
and that VA was not negligent in failing to provide 
assistance as requested.  

In an October 1997 statement the veteran's representative 
raised an alternative claim that the debt was not properly 
created, in essence, because of VA administrative error in 
failing to provide assistance to resolve the matter prior to 
foreclosure.  

VA correspondence dated in June 1998 noted that the 
termination of the veteran's home loan and collection of the 
debt were in compliance with governing state laws, federal 
regulations, and the terms of the loan agreement.  It was 
noted the mortgage holder purchased the property at a 
foreclosure sale on July 2, 1985, for $34,660 and 
subsequently exercised an option to convey the property to VA 
at the same amount.  An accounting was provided which 
indicated the total indebtedness as of the date of the 
foreclosure sale and reported the total amount of debt 
claimed by the mortgage holder in the amount of $10,958.69.

The correspondence noted that state law required the mortgage 
holder notify all obligors of the proposed foreclosure sale 
and that such legal requirement was met by certified mail 
notice 21 days prior to the sale to each obligor at their 
mortgage holder's last known mailing address of record.  It 
was noted that the trustee who conducted the foreclosure sale 
certified those requirements had been met in this case.  It 
was also noted that the law did not require the obligor 
receive actual notice and that there was no legal requirement 
for VA to notify an obligor of default.  

In an August 1998 VA Form 9 the veteran stated that VA had 
failed to adequately assist him in the servicing of his VA 
guaranteed loan and in preventing foreclosure.  He reported 
that immediately after he was laid off he notified VA and was 
told it was a matter he would have to resolve with the 
mortgage holder.  He stated he had been unemployed for 2 
months and was later hired for a part-time/contract position 
with his former employer.  He reported that his 1984 income 
included wages and overtime prior to his lay off and noted 
that he had a lot of expenses that year, including medical 
bills for his spouse and children.


The veteran stated that he knew he could repay the loan 
guaranty indebtedness but, in essence, that the debt was not 
valid because he had acted in good faith and the debt had 
resulted because of VA inaction in assisting him to prevent 
default.  He requested a release or waiver of the 
indebtedness at least to the extent of the remaining balance 
owed.

VA correspondence dated in July 1999 noted that the primary 
servicing of the veteran's home loan was the responsibility 
of the mortgage holder.  It was noted that while VA had a 
longstanding policy of providing assistance when guaranteed 
home loans became delinquent, that VA had complied with that 
policy by releasing a computer generated letter and by 
telephone conversation with his spouse.  The correspondence 
noted that after discussing the reasons for default and being 
informed of the efforts for cure by the veteran's spouse that 
VA had no indication further action was required.  

In correspondence dated in August 1999 the veteran reiterated 
his claim that he had called the Houston RO and was provided 
no assistance.  He stated the RO had suggested that he obtain 
a loan but that he had informed them he could not get a loan 
because he did not have a job.  He also stated that he had 
informed them that his uncle had inquired about buying the 
home but that the process was not completed because of 
foreclosure.  He reported that he had offered the mortgage 
holder payments of $100 per month in addition to the monthly 
mortgage payment to cure the default but that they refused to 
work with him.  He stated that after that he tried to contact 
the Houston RO but his telephone calls and correspondence 
were unanswered.  

He stated that he never received notice from VA as to the 
possibility of foreclosure but was in direct contact with the 
mortgage holder and they had informed him to vacate the 
property within 30 days.  He reported that he vacated the 
home within 2 weeks of the 30-day deadline and that he had 
notified the mortgage holder of that fact by telephone.  He 
stated he had been making $50 payments to VA since the 
foreclosure.

In a November 1999 financial status report the veteran noted 
he and his spouse resided at the home on [redacted].  He 
stated there were no other dependents in the home.  He 
reported monthly gross salary of $3,200, total monthly 
deductions of $1,455, including $125 from thrift stocks, and 
total monthly net income of $1,745.  He reported total 
monthly expenses of $1,524.33, including $200 for rent or 
mortgage payment, $450 for food, $270 for utilities and heat, 
$101 for car insurance, $70 for property tax, $60 for 
gasoline, $73 for life insurance, $18.50 for home insurance, 
and $281.83 for monthly payments on installment debts.  He 
noted a balance of monthly net income in excess of expenses 
in the amount of $220.67.  

In his report of assets he noted total assets of $3,900, 
including $200 cash in bank, a 1990 truck with a resale value 
of $1,200, and a 1995 car with a resale value of $2,500.  He 
reported installment debt with an unpaid balance of $4,000 
for an automobile purchased in February 1996.

In a June 2000 VA Form 9 the veteran stated the Houston RO 
had not responded with any effort to assist him.  He stated 
he had tried to sell the home but was unable to do so because 
of economic problems in the oil industry.  He reported that 
as early as June 1984 the mortgage holder had instructed him 
to vacate the property.  He reiterated his claim that the 
mortgage holder had been unwilling to provide assistance and 
that his telephone calls to the Houston RO had been 
unanswered.  He claimed VA had been negligent in failing to 
provide assistance to prevent foreclosure of his home.  He 
stated his belief that he was not at fault because his 
ability to make payments had been due to economic problems 
beyond his control and VA had done nothing to assist him in 
preserving his home.


Validity of the Debt
Pertinent Law

When the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  


A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2000);  see also VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

VA may seek recovery of loan guaranty indebtedness upon a 
valid and enforceable debt under the legal theories of 
subrogation or indemnity.  38 C.F.R. § 36.4323 (2000);  Stone 
v. Derwinski, 2 Vet. App. 56 (1992).  The obligation of 
indemnity exists regardless of any conflicting state laws 
governing foreclosure.  United States v. Shimer, 367 U.S. 
374, 6 L. Ed. 2d 908, 81 S. Ct. 1554 (1961). 

A U.S. Federal District Court has held that VA could not 
enforce and collect a debt against a veteran who was never 
notified of a transferee's default and the subsequent 
foreclosure.  United States v. Whitney, 602 Fed. Supp. 722 
(W.D.N.Y. 1985) (stating that under the due process clause of 
the 5th Amendment to the Constitution the veteran was 
entitled to notice reasonably calculated to apprise him of 
the pending foreclosure).  

In Vail v. Derwinski, 946 F.2d 589 (8th Cir. 1991), op. 
modified and reh'g denied, 956 F.2d 812 (8th Cir. 1992), the 
U.S. Circuit Court of Appeals held that VA could enforce its 
indemnity debt regulation only if VA had made a good faith 
effort to provide reasonable personal notice to a veteran 
prior to a foreclosure sale.

The United States Court of Appeals for Veterans Claims 
(Court) has held that due process inquiry did not turn on 
whether a property owner knew that a foreclosure proceeding 
was taking place, but rather upon whether the mortgage holder 
used his best efforts in good faith to put the owner on 
notice that a foreclosure was to take place.  Buzinski v. 
Brown, 6 Vet. App. 360 (1994) (citing Mennonite Bd. Of 
Missions v. Adams, 462 U.S. 791, 77 L. Ed. 2d 180, 103 S. Ct. 
2706 (1983)). 


The Court has also held that VA had no obligation to provide 
information and counseling about alternatives to foreclosure 
prior to March 1, 1988, which was the effective date of 
38 U.S.C.A. § 3732(a)(4) (formerly 38 U.S.C.A. § 1816(a)(4)).  
See Berotti v. West, 11 Vet. App. 194 (1998);  but see 
Buzinski, Vet. App. at 369 (dicta assuming for the sake of 
argument, but not deciding, that 38 U.S.C.A. § 3732(a)(4) 
might be applied retroactively).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance." See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).


Analysis

Based upon the evidence of record, the Board finds the 
veteran purchased property in September 1981 secured by a VA 
home loan guaranty and agreed to indemnify VA in the event of 
a loss following a default.  In July 1984 he defaulted on his 
mortgage payments and the mortgage holder purchased the 
property at the foreclosure sale on July 2, 1985.  In 
correspondence dated in February 1987 the veteran indicated 
he had been in receipt of actual notice of the mortgage 
holder's foreclosure action prior to the sale.  The Board 
notes the veteran's default resulted in a loan guaranty 
indebtedness of $10,958.69, and that the veteran did not 
dispute the amount of the calculated indebtedness but rather 
that he claimed the debt was incurred as a result of VA 
error.  Therefore, the Board finds the calculated amount of 
loan guaranty indebtedness is valid.

The Board further finds that the evidence of record does not 
demonstrate the veteran's VA loan guaranty indebtedness was 
incurred as a result of VA error.  The veteran claimed that 
the debt occurred because of VA inaction in assisting him in 
preventing foreclosure of his home; however, he did not 
identify any specific laws, regulations, or policies to 
substantiate his claim.  
However, based upon consideration of all applicable laws, 
regulations, and known VA policies, the Board finds VA had no 
duty to assist the veteran in preventing foreclosure and VA 
had no obligation to provide information and counseling about 
alternatives to foreclosure.  See Berotti, 11 Vet. App. 194.

The Board notes that while VA's rights of subrogation or 
indemnity may not be enforceable in cases where an obligor 
was not adequately notified of foreclosure, in this case, the 
veteran had actual knowledge of the foreclosure.  In 
addition, VA correspondence dated in June 1998 noted that the 
trustee who conducted the foreclosure sale had certified the 
mortgage holder met the state notice requirements.  The 
veteran has provided no evidence indicating the foreclosure 
was not in accordance with state law.  Therefore, based upon 
the evidence of record, the Board finds the veteran was 
adequately notified of the foreclosure and VA's rights of 
recovery under the theories of subrogation and indemnity are, 
therefore, enforceable.  

The Board also notes that, generally, the term VA 
administrative error applies to an erroneous compensation 
award based solely on administrative error or error in 
judgment.  38 C.F.R. § 3.500(b) (2000).  Sole administrative 
error is an error in which the veteran neither had knowledge 
of nor should have been aware of an erroneous award and that 
his action nor failure to act contributed to payment pursuant 
to the erroneous award.  The Board finds the veteran's loan 
guaranty indebtedness did not occur because of VA 
administrative error.

Entitlement to Waiver
Pertinent Law

Waiver of loan guaranty indebtedness may be authorized in a 
case in which there was a loss of the property which 
constituted security for the loan guaranteed, there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and collection of such indebtedness would be 
against equity and good conscience. 38 U.S.C.A. § 5302(b) 
(West 1991); 38 C.F.R. § 1.964 (2000).  


The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision should not 
be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 1991); 38 C.F.R. § 1.965(a) 
(2000).



Analysis

In this case, the Board concurs with the COWC determination 
that the indebtedness did not result from fraud, 
misrepresentation or bad faith on the veteran's part, any of 
which would constitute a legal bar to granting the requested 
waiver.  See 38 U.S.C.A. § 5302.  Therefore, recovery of 
indebtedness can be waived if it is shown that it would be 
against the principles of equity and good conscience to 
require the veteran to repay the debt to the government. 
38 C.F.R. §§ 1.964, 1.965.

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  The record 
shows he failed to make payments as required by his loan 
agreement and that a loss to the government resulted because 
of that default.  As noted above, the Board finds VA was not 
at fault in the creation of the debt.  The Board also finds 
that waiver of recovery would constitute unjust enrichment to 
the veteran.

The Board finds that the evidence does not demonstrate that 
the veteran or his family would experience undue financial 
hardship if required to pay the loan guaranty indebtedness.  
The evidence of record demonstrates the veteran has 
significant present income and that he has submitted income 
tax information indicating he earned no less than $30,000 a 
year since 1984.  In fact, in an August 1998 VA Form 9 the 
veteran stated, in essence, that he was financially capable 
of repaying the loan guaranty indebtedness.  Therefore, the 
Board finds the veteran's present financial position is 
sufficient to allow for payments toward repayment of the 
debt.

The Board also notes that the veteran's asset reports are 
inconsistent with the other evidence of record, including 
monthly payroll deductions which indicate ownership of thrift 
stocks and his failure to include the present value of his 
spouse's present interest in real estate.  The veteran's 
claim that he and his spouse had no ownership interest in the 
property on [redacted] is inconsistent with his 1986 income 
tax report of ownership of the property as an income-
producing asset.  

In addition, the Board notes the evidence does not reflect 
that denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which the benefits 
are intended and there is no persuasive evidence that any 
reliance on overpaid benefits resulted in the veteran's 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  Therefore, recovery of the loan guaranty 
indebtedness would not be against equity and good conscience.


ORDER

The claim as to whether the loan guaranty indebtedness was 
validly created is denied.

The claim for entitlement to waiver of recovery of loan 
guaranty debt is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

